Citation Nr: 1724294	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-23 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes. 

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes.

3. Entitlement to service connection for psoriasis vulgaris and rosacea, to include as secondary to service-connected diabetes.

4. Entitlement to an effective date earlier than September 7, 2010 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The case has been transferred to the VA RO in Fort Harrison, Montana, which is now the Agency of Original Jurisdiction (AOJ). 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the AOJ.  A  transcript of the hearing has been included in the record.  

The Board previously remanded these matters in December 2016 for additional evidentiary development.

In March 2017, the Veteran indicated disagreement with a March 2017 rating decision.  The statement cannot be accepted as a notice of disagreement (NOD). Effective March 24, 2015, all NODs must be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 24, 2014); 38 C.F.R. § 20.201.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's December 2016 Remand directed the RO to obtain medical opinions regarding the etiology of the issues on appeal.  This included medical opinions regarding whether the Veteran's diagnosed skin disorders, hypertension, or erectile dysfunction were at least as likely as not related to his exposure to herbicide agents while serving within the Republic of Vietnam.  In requesting these opinions, the Board noted that these disorders may not be presumed related to herbicide exposure under 38 C.F.R. §§ 3.307, 3.309.  However, it determined that an opinion was still necessary regarding the potential connection between herbicide exposure and these disorders.  

Pursuant to the Remand, January 2017 VA medical opinions were issued.  Specific to the examiner's opinions regarding the potential relationship between the diagnosed disorders and exposure to herbicide agents, the Board finds that addendum opinions are necessary.  For each disorder, the examiner concluded that it was less likely than not that the disorder was related to the Veteran's in-service exposure to herbicide agents.  The examiner's rationales were limited to each particular disorder not being "a recognized presumptive medical condition/disease associated with exposure to Agent Orange or other herbicides during military service."  The Board finds this specific rationale to be inadequate as they are entirely reliant on the provisions of 38 C.F.R. §§ 3.309.

The claim regarding a TDIU prior to September 7, 2010 is inextricably intertwined with the service connection claims here, so it must be remanded as well.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Return the Veteran's claims file to the January 2017 VA examiner, or an examiner(s) of appropriate knowledge and expertise.  The examiner(s) should review the entire claims folder, and then respond to the following questions.

a) Is it as likely as not (i.e., probability of 50 percent or higher) that the Veteran's hypertension is related to the Veteran's exposure to herbicide agents while in Vietnam.  

The examiner's opinion should not be dependent upon whether the Veteran's disorder is presumptive under the provisions of 38 C.F.R. §  3.309 (e).

b) Is it as likely as not (i.e., probability of 50 percent or higher) that the Veteran's erectile dysfunction is related to the Veteran's exposure to herbicide agents while in Vietnam.  

The examiner's opinion should not be dependent upon whether the Veteran's disorder is presumptive under the provisions of 38 C.F.R. §  3.309 (e).

c) Is it as likely as not (i.e., probability of 50 percent or higher) that the Veteran's skin disorders are related to the Veteran's exposure to herbicide agents while in Vietnam.  

The examiner's opinion should not be dependent upon whether the Veteran's disorders are presumptive under the provisions of 38 C.F.R. §  3.309 (e).

The examiner should provide a rationale for any opinion rendered.  The examiner should discuss private medical evidence indicating a relationship between current disability and herbicide exposure during service.  The examiner should reconcile his or her opinion with any conflicting medical evidence of record.

 3. After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated, to include the earlier effective date claim for the TDIU.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



